                                                     Case 4:16-cv-05912-DMR Document 43 Filed 12/06/19 Page 1 of 2




                                            1     WYKEISHA L. ORR (State Bar No. 246009)
                                                  THE ORR FIRM
                                            2     300 Frank H. Ogawa Plaza, Suite 216
                                                  Oakland, CA 94612
                                            3
                                                  Telephone: (510) 985-4600
                                            4     Facsimile: (877) 810-9006
                                                  Emails:     worr@theorrfirm.com
                                            5
                                                  Attorneys for Plaintiff
                                            6     TIMOTHY LAVALLIS

                                            7     SONIA MARTIN (State Bar No. 191148)
                                                  MENGMENG ZHANG (State Bar No. 280411)
                                            8     DENTONS US LLP
                                                  One Market Plaza, Spear Tower, 24th Floor
                                            9     San Francisco, CA 94105
                                            10    Telephone: (415) 267-4000
                                                  Facsimile: (415) 267-4198
                                            11    Emails:     sonia.martin@dentons.com
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                                              mengmeng.zhang@dentons.com
                                            12
                                                  Attorneys for Defendant
                                                  NATIONWIDE INSURANCE COMPANY
       SAN FRANCISCO, CA 94105




                                            13
                                                  OF AMERICA
           DENTONS US LLP

             (415) 267-4000




                                            14

                                            15                                  UNITED STATES DISTRICT COURT
                                            16                                 NORTHERN DISTRICT OF CALIFORNIA
                                            17                                         OAKLAND DIVISION
                                            18    TIMOTHY LAVALLIS,                                     Case No. 4:16-cv-05912-DMR
                                            19                  Plaintiff,                             STIPULATION FOR DISMISSAL
                                                                                                       AND [PROPOSED] ORDER
                                            20          vs.
                                                                                                        Honorable Donna M. Ryu
                                            21    NATIONWIDE INSURANCE COMPANY
                                                  OF AMERICA, and DOES 1through 10,
                                            22    inclusive,
                                            23                  Defendants.
                                            24

                                            25           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby stipulate
                                            26   that this action shall be DISMISSED in its entirety WITH PREJUDICE, with each side bearing
                                            27   its own fees and costs. However, the parties further agree that this stipulation and dismissal shall
                                            28                                                   -1-
                                                  Case No. 4:16-cv-05912-DMR                                        STIPULATION FOR DISMISSAL
                                                                                                                    AND [PROPOSED] ORDER
                                                  US_Active\113774821\V-1
                                                     Case 4:16-cv-05912-DMR Document 43 Filed 12/06/19 Page 2 of 2




                                            1    not impair in any way Nationwide’s ability to claim and recover restitution in connection with
                                            2    any criminal action involving plaintiff.
                                            3            IT IS SO STIPULATED.
                                            4

                                            5     Dated: December 6, 2019                       THE ORR FIRM
                                            6

                                            7                                                    By      /s/ WYKEISHA L. ORR
                                                                                                             WYKEISHA L. ORR
                                            8
                                                                                                 Attorneys for Plaintiff
                                            9                                                    TIMOTHY LAVALLIS

                                            10    Dated: December 6, 2019                        DENTONS US LLP
                                            11
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            12                                                   By        /s/ SONIA MARTIN
                                                                                                               SONIA MARTIN
       SAN FRANCISCO, CA 94105




                                            13
           DENTONS US LLP




                                                                                                 Attorneys for Defendant
             (415) 267-4000




                                            14                                                   NATIONWIDE INSURANCE COMPANY
                                                                                                 OF AMERICA
                                            15

                                            16

                                            17                                        FILER’S ATTESTATION:
                                            18            Pursuant to Local Rule 5-1(i)(3) regarding signatures, I attest under penalty of perjury that
                                            19    the concurrence in the filing of this document has been obtained from its signatories.
                                            20   Dated: December 6, 2019                       By       /s/ SONIA MARTIN
                                                                                                       SONIA MARTIN
                                            21                                                                           ISTRIC
                                                                                                                    TES D      TC
                                            22                                                                    TA
                                                                                                                                        O
                                                                                                              S




                                                  IT IS SO ORDERED.
                                                                                                                                         U
                                                                                                            ED




                                            23
                                                                                                                                          RT




                                                                                                                               DERED
                                                                                                        UNIT




                                                                                                                         O OR
                                            24                                                                   IT IS S
                                                                                                                                               R NIA




                                                          Dec. 6, 2019
                                                  Dated: ______________
                                            25                                                            HON. DONNA M. RYU
                                                                                                         United States District Judge
                                                                                                                                    . Ryu
                                                                                                                         onna M
                                                                                                         NO




                                                                                                                  Judge D
                                            26
                                                                                                                                               FO
                                                                                                          RT




                                                                                                                                           LI




                                            27
                                                                                                                 ER
                                                                                                            H




                                                                                                                                         A




                                                                                                                      N                    C
                                            28
                                                  Case No. 4:16-cv-05912-DMR
                                                                                                 -2-
                                                                                                                          D
                                                                                                                         IS T RIC T
                                                                                                                      STIPULATION
                                                                                                                                     OF
                                                                                                                                  FOR DISMISSAL
                                                                                                                      AND [PROPOSED] ORDER
                                                  US_Active\113774821\V-1
